            Case 7:20-cv-00023 Document 1 Filed 01/27/20 Page 1 of 16




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                MIDLAND DIVISION


DEWAYNE SOLENBERG, on behalf of Himself and Others                      Case No.
Similarly Situated,
                                                                JURY TRIAL DEMANDED
             Plaintiffs,

v.                                                              COLLECTIVE ACTION
                                                                PURSUANT TO 29 U.S.C.
                                                                216(b)
UNIVERSAL PRESSURE PUMPING, INC. and PANDA
TECHNICAL SERVICES, LLC

             Defendants.



                           COLLECTIVE ACTION COMPLAINT

                                           SUMMARY

       1.    Dewayne Solenberg (“Solenberg”) brings this lawsuit to recover unpaid overtime

wages and other damages from Universal Pressure Pumping, Inc. (“Universal”) and Panda

Technical Services, LLC (“Panda”) (collectively, “Defendants”) under the Fair Labor Standards

Act (“FLSA”). See 29 U.S.C. 201, et seq.

       2.    Solenberg worked for Defendants as a Field Mechanic/Field Technician.

       3.    Solenberg and other workers like him regularly worked for Defendants in excess of

forty (40) hours each week.

       4.    But these workers never received overtime for hours worked in excess of forty (40)

hours in a single workweek.




                                              1
              Case 7:20-cv-00023 Document 1 Filed 01/27/20 Page 2 of 16




        5.     Instead of paying overtime as required by the FLSA, Defendants improperly

classified Solenberg and those similarly situated as independent contractors, and these workers

received an hourly rate for each hour worked without overtime compensation.

        6.     Solenberg and those similarly situated received the same hourly rate regardless of

whether the time they worked was less than 40 hours or more than 40 hours during the workweek

(“Straight Time for Overtime”).

        7.     Solenberg and those similarly situated never received a guaranteed salary.

        8.     This collective action seeks to recover the unpaid overtime wages and other

damages owed to these workers.

                                    JURISDICTION AND VENUE

        9.     This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331

because this action involves a federal question under the FLSA. See 29 U.S.C. § 216(b)

        10.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) as Defendants

conduct substantial business operations in this District and Division.

        11.    Specifically, Defendants conduct substantial business operations in and around

Midland, Texas, and Solenberg performed work for Defendants in and around Midland, Texas.

                                             PARTIES

        12.    Solenberg worked as a Field Mechanic/Field Technician for Defendants within the

last three years.

        13.    Throughout his employment with Defendants, Solenberg was paid an hourly rate

with no overtime compensation and was classified as an independent contractor.

        14.    Solenberg’s relationship with Defendants was an employer/employee relationship.

        15.    His written consent is attached as Exhibit A.

                                                 2
              Case 7:20-cv-00023 Document 1 Filed 01/27/20 Page 3 of 16




        16.    Solenberg brings this action on behalf of himself and all others similarly situated

Field Mechanics/Field Technicians who were classified as independent contractors and paid an

hourly rate without overtime compensation by Defendants.

       17.     Defendants paid each of these workers an hourly rate for each hour worked and failed

to pay them overtime for all hours that they worked in excess of 40 hours in a workweek in

accordance with the FLSA.

        18. The collective of similarly situated employees sought to be certified is defined as

follows:

               All Field Mechanics/Field Technicians employed as independent contractors
               by, or working on behalf of Defendants, who were paid an hourly rate
               without overtime compensation for hours worked over 40 in a workweek at
               anytime during the past 3 years (“FLSA Class Members”).

        19.    The FLSA Class Members are easily ascertainable from Defendant’s business and

personnel records.

        20.    Defendant Universal, which provides pressure pumping, cementing, acidizing and

reservoir enhancement services to the oil and gas industry, maintains its headquarters at 6 Desta

Drive, Suite 4400, Midland, Texas 79705 and may be served with process by serving its registered

agent Capitol Corporate Services, 206 E. 9th Street, Suite 1300, Austin, Texas 78701.

       21.     Defendant Panda, which provides staffing services to service providers in the oil and

gas industry, maintains its headquarters at 124 South Main Street, Suite 220, Burleson, Texas 76028

and may be served with process by serving its registered agent: Herb K. Minor, Jr., 3541 Denton

Highway, Haltom City, Texas 76117.

                                  COVERAGE UNDER THE FLSA

        22.    At all times, Defendants have been an employer within the meaning of Section 3(d)

of the FLSA, 29 U.S.C. § 203(d).
                                                 3
             Case 7:20-cv-00023 Document 1 Filed 01/27/20 Page 4 of 16




       23.    At all times, Defendants have been part of an enterprise within the meaning of

Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

       24.    At all times, Defendants have been part of an enterprise engaged in commerce or in

the production of goods for commerce within the meaning of Section 3(s)(1) of the FLSA, 29

U.S.C. § 203(s)(1). Defendants have and have had employees engaged in commerce or in the

production of goods for commerce, or employees handling, selling, or otherwise working on

goods or materials -- such as tools, cell phones, and personal protective equipment - that have

been moved in or produced for commerce.

       25.    Defendants have had and have an annual gross volume of sales made or business

done in excess of $500,000.

       26.    At all times, Solenberg and the FLSA Class Members were engaged in commerce

or in the production of goods for commerce.

       27.    Defendants treated Solenberg and the FLSA Class Members as employees and

uniformly dictated the pay practices and other employment terms and conditions that they applied

to Solenberg and the FLSA Class Members.

       28.    Defendants’ misclassification of Solenberg and the FLSA Class Members as

independent contractors does not alter their status as employees for purposes of the FLSA.

       29.    Defendants’ uniform Straight Time for Overtime compensation practice, which

deprived their employees of overtime compensation for weeks in which these workers worked

over 40 hours, is a violation of the FLSA, 29 U.S.C. § 207(a) & (e).

                                    FACTUAL ALLEGATIONS

      30.     Universal is an oil and gas service provider operating nationwide, including Texas

and Oklahoma.

                                                4
              Case 7:20-cv-00023 Document 1 Filed 01/27/20 Page 5 of 16




        31.    Panda is a staffing services provider operating nationwide, including Texas and

Oklahoma.

        32.    To provide services to their many customers, Universal hires workers to perform

operation and maintenance work.

        33.    Some of the workers hired by Universal were provided by staffing services firm

Panda.

        34.    Defendants considered Solenberg and the FLSA Class Members to be contractors.

        35.    But Defendants did not hire these workers on a project-by-project basis.

        36.    Rather, Defendants hired and treated these workers just like regular, even if

sometimes short term, employees.

        37.    These individuals worked for Defendants on an hourly basis (without overtime

pay).

        38.    These workers make up the proposed FLSA Class.

        39.    Solenberg worked for Defendants as a Field Mechanic/Field Technician within the

last three (3) years.

        40.    As a Field Mechanic/Field Technician, Solenberg’s primary duties included

operating oilfield machinery, performing maintenance on equipment, and working with other

oilfield employees to perform those tasks.

        41.    Solenberg did not have any supervisory duties.

        42.    Solenberg did not hire or fire employees.

        43.    Solenberg did not exercise discretion and judgement as to matters of significance.

        44.    Solenberg was a blue-collar worker.




                                                 5
             Case 7:20-cv-00023 Document 1 Filed 01/27/20 Page 6 of 16




      45.       Throughout his employment with Defendants, Solenberg was classified as an

independent contractor.

      46.       Solenberg and the FLSA Class Members worked for Defendants under their

Straight Time for Overtime compensation practice.

      47.       Solenberg and the FLSA Class Members did not receive a salary.

      48.       If Solenberg and the FLSA Class Members did not work, they did not get paid.

      49.       Solenberg and the FLSA Class Members received an hourly rate of $35.00 for each

hour they worked.

      50.       Solenberg and the FLSA Class Members did not receive the half-time premium

required by the FLSA for hours worked in excess of 40 in a workweek.

      51.       This is despite the fact that Solenberg and the FLSA Class Members typically

worked 60 to 80 hours per week (i.e., 10 to 12 hours a day, for as many as 7 days a week, for

weeks at a time).

      52.       Although Solenberg typically worked 60 to 80 hours per week, he did not receive

overtime pay.

      53.       Solenberg and the FLSA Class Members received their hourly rate regardless of the

number of hours they worked, and were paid Straight Time for Overtime if they worked more

than 40 hours in a workweek.

      54.       Without the job performed by Solenberg and the FLSA Class Members,

Defendants would not have been able to complete their business objectives.

      55.       Solenberg and the FLSA Class Members relied on Defendants for work and

compensation.




                                                 6
             Case 7:20-cv-00023 Document 1 Filed 01/27/20 Page 7 of 16




      56.     Solenberg and the FLSA Class Members worked in accordance with the schedule

set by Defendants.

      57.     Solenberg and the FLSA Class Members could not subcontract out work they were

assigned by Defendants.

      58.     Solenberg and the FLSA Class Members were required to follow Defendants’ or

their clients’ policies and procedures.

      59.     Solenberg and the FLSA Class Members’ work had to adhere to the quality

standards put in place by Defendants and/or their clients.

      60.     Solenberg and the FLSA Class Members did not market their services while

employed by Defendants.

      61.     Solenberg and the FLSA Class Members worked exclusively for Defendants during

the relevant time period.

      62.     Solenberg and the FLSA Class Members did not incur operating expenses like rent,

payroll, marketing, and/or insurance.

      63.     Defendants and/or their clients controlled Solenberg’s and the FLSA Class

Members’ work schedule, which prohibited them from working other jobs for other companies

while working for Defendants.

      64.     At all relevant times, Defendants and/or their clients maintained control, oversight,

and direction of Solenberg and the FLSA Class Members, including, but not limited to, hiring,

firing, disciplining, timekeeping, payroll, and other employment practices.

      65.     Solenberg’s work schedule was typical of the FLSA Class Members.

      66.     Defendants controlled Solenberg and the FLSA Class Members’ pay.




                                                7
              Case 7:20-cv-00023 Document 1 Filed 01/27/20 Page 8 of 16




      67.     Solenberg and the FLSA Class Members were not required to possess any unique

or specialized skillset to perform their job duties.

      68.     Defendants knew Solenberg and the FLSA Class Members worked for 60 to 80

hours per workweek.

      69.     Defendants’ records reflect the fact that Solenberg and the FLSA Class Members

regularly worked far in excess of 40 hours in certain workweeks.

      70.     Defendants knew that Solenberg and the FLSA Class Members did not receive

overtime for hours worked in excess of 40 hours in any of those weeks.

      71.     Instead, Solenberg and the FLSA Class Members were paid Straight Time for

Overtime for all hours worked in excess of 40 hours in a workweek.

      72.     Defendants controlled Solenberg and the FLSA Class Members’ opportunities for

profit and loss by dictating the days and hours they worked and the rates they were paid.

      73.     While working for Defendants, Defendants controlled all of the significant or

meaningful aspects of Solenberg’s and the FLSA Class Members’ job duties.

      74.     Defendants exercised control over the hours and locations Solenberg and the FLSA

Class Members’ worked, the equipment they used, and the rates of pay they received.

      75.     Even though Solenberg and the FLSA Class Members may have worked away

from Defendants’ offices, Defendants still controlled significant aspects of their job activities by

enforcing mandatory compliance with their (or their clients’) policies and procedures.

      76.     Solenberg and the FLSA Class Members do not incur operating expenses like rent,

payroll, marketing, and insurance.

      77.     All of the FLSA Class Members performed similar job duties and were subject to

the same or similar policies and procedures which dictated the day-to-day activities they perform.

                                                  8
             Case 7:20-cv-00023 Document 1 Filed 01/27/20 Page 9 of 16




      78.     All of the FLSA Class Members worked similar hours and were denied overtime as

a result of the illegal Straight Time for Overtime compensation practice.

      79.     All of the FLSA Class Members worked in excess of 40 hours each week.

      80.     Defendants denied Solenberg and the FLSA Class Members overtime for the hours

they work in excess of 40 hours in a single workweek.

      81.     Solenberg and the FLSA Class Members did not, and have never, received

guaranteed weekly compensation irrespective of the days worked (i.e., the only compensation

they received is the hourly rate they were assigned for all hours worked in a single day or week).

      82.     Defendants’ Straight Time for Overtime practice violates the FLSA because it

deprives Solenberg and the FLSA Class Members of overtime for the hours they work in excess

of 40 hours in a single workweek.

      83.     Defendants knew Solenberg and the FLSA Class Members worked more than 40

hours in a workweek.

      84.     Defendants knew, or showed reckless disregard for whether the FLSA Class

Members were not exempt from the FLSA’s overtime provisions.

      85.     Defendants knew, or showed reckless disregard for whether the conduct described

in this Complaint violated the FLSA.

                              COLLECTIVE ACTION ALLEGATIONS

      86.     Solenberg brings this claim as a collective action under the FLSA.

      87.     The FLSA Class Members were victimized by Defendants’ pattern, practice, and/or

pay policy which is in willful violation of the FLSA.

      88.     Other FLSA Class Members worked with Solenberg and were paid in the same

manner (an hourly rate and Straight Time for Overtime) and performed similar work.

                                                9
             Case 7:20-cv-00023 Document 1 Filed 01/27/20 Page 10 of 16




      89.     Based on his experiences with Defendants, Solenberg is aware that Defendants’

illegal practices were imposed on the FLSA Class Members.

      90.     The FLSA Class Members are similarly situated in all relevant respects.

      91.     The FLSA Class Members are blue-collar workers.

      92.     Even if their precise job duties might vary somewhat, these differences do not

matter for the purposes of determining their entitlement to overtime.

      93.     The illegal Straight Time for Overtime compensation practice that Defendnats

imposed on Solenberg was likewise imposed on all FLSA Class Members.

      94.     Numerous individuals are victimized by this pattern, practice, and policy which is

in willful violation of the FLSA.

      95.     The FLSA Class Members were similarly denied overtime when they work more

than 40 hours per week.

      96.     The overtime owed to Solenberg and the FLSA Class Members will be calculated

using the same records and using the same formula.

      97.     Solenberg’s experiences are therefore typical of the experiences of the FLSA Class

Members.

      98.     The specific job titles or precise job locations of the various members of the FLSA

Class do not prevent collective treatment.

      99.     Solenberg has no interests contrary to, or in conflict with, the FLSA Class that

would prevent collective treatment.

      100.    Like each FLSA Class Member, Solenberg has an interest in obtaining the unpaid

overtime wages owed under federal law.




                                               10
             Case 7:20-cv-00023 Document 1 Filed 01/27/20 Page 11 of 16




      101.    Solenberg and the FLSA Class Members sustained damages arising out of

Defendants’ illegal and uniform Straight Time for Overtime compensation practice.

      102.    Defendants are liable under the FLSA for failing to pay overtime to Solenberg and

the FLSA Class Members.

      103.    Consistent with Defendants’ illegal Straight Time for Overtime compensation

practice, Solenberg and the FLSA Class Members were not paid the proper premium overtime

compensation when they worked more than 40 hours in a workweek.

      104.    As part of their regular business practices, Defendants intentionally, willfully, and

repeatedly engaged in a pattern, practice, and/or policy of violating the FLSA with respect to

Solenberg and the FLSA Class Members.

      105.    Defendants’ Straight Time for Overtime compensation practice deprived Solenberg

and the FLSA Class Members of the premium overtime wages they were owed under federal law.

      106.    Defendants are aware, or should have been aware, that the FLSA required them to

pay Solenberg and the FLSA Class Members overtime premiums for all hours worked in excess

of 40 hours per workweek.

      107.    There are many similarly situated FLSA Class Members who have been denied

overtime pay in violation of the FLSA who would benefit from the issuance of a court-supervised

notice of this lawsuit and the opportunity to join in.

      108.    This notice should be sent to the FLSA Class Members pursuant to 29 U.S.C. §

216(b).

      109.    Those similarly situated employees are known to Defendants, are readily

identifiable, and can be located through Defendants’ records.




                                                 11
              Case 7:20-cv-00023 Document 1 Filed 01/27/20 Page 12 of 16




                        CAUSE OF ACTION – VIOLATION OF THE FLSA

       110. Solenberg realleges and incorporates by reference all allegations in the preceding

paragraphs.

       111. Solenberg brings his FLSA claim as a collective action under 29 U.S.C § 216(b).

       112. Defendants violated, and are violating, the FLSA by failing to pay Solenberg and

the FLSA Class Members overtime.

       113. Defendants misclassified Solenberg and the FLSA Class Members for purposes of

the FLSA overtime requirements.

       114. Defendants cannot meet their burden to demonstrate that Solenberg and the FLSA

Class Members were exempt from overtime under the executive exemption.

       115. Defendants cannot meet their burden to demonstrate that Solenberg and the FLSA

Class Members were exempt from overtime under the executive administrative exemption.

       116. Defendants cannot meet their burden to demonstrate that Solenberg and the FLSA

Class Members were exempt from overtime under the professional exemption.

       117. Defendants cannot meet their burden to demonstrate that Solenberg and the FLSA

Class Members were exempt from overtime under the highly compensated exemption.

       118. Defendants misclassified Solenberg and the FLSA Class Members as contractors.

       119. Defendants failed to guarantee Solenberg and the FLSA Class Members a salary.

       120. Defendants failed to pay Solenberg and the FLSA Class Members overtime.

       121. Defendants paid Solenberg and the FLSA Class Members an hourly rate and

Straight Time for Overtime.

       122. Defendants knowingly, willfully, or in reckless disregard carried out this illegal

pattern or practice of failing to pay the FLSA Class overtime compensation.

                                               12
             Case 7:20-cv-00023 Document 1 Filed 01/27/20 Page 13 of 16




       123. Defendants’ failure to pay overtime compensation to these employees was neither

reasonable, nor was the decision not to pay overtime made in good faith.

       124. Accordingly, Solenberg and the FLSA Class Members are entitled to overtime

wages under the FLSA in an amount equal to 1.5 times their rate of pay, plus liquidated damages,

attorney’s fees and costs.

                                         JURY DEMAND

      125.    Solenberg demands a jury trial.

                                             PRAYER

      WHEREFORE, Solenberg, individually, and on behalf of the FLSA Class Members

respectfully requests that this Court grant the following relief:

              a.      An order designating this lawsuit as a collective action and authorizing

                       notice pursuant to 29 U.S.C. § 216(b) to the FLSA Class Members to

                       permit them to join this action by filing written notice of consent;

              b.      A judgment against Defendants awarding Solenberg and the FLSA Class

                      Members all of their unpaid overtime compensation and an additional, equal

                      amount, as liquidated damages;

              c.      Issuance of a declaratory judgment that the practices complained of in this

                      Complaint are unlawful under the FLSA;

              d.      An order awarding attorney’s fees, costs, and expenses;

              e.      Pre- and post-judgment interest at the highest applicable rates; and

              f.      Such other and further relief as may be necessary and appropriate.




                                                 13
Case 7:20-cv-00023 Document 1 Filed 01/27/20 Page 14 of 16




                        Respectfully submitted,


                  BY:   /s/ Christopher E. Stoy
                        CHRISTOPHER E. STOY
                        State Bar No. 24075125
                        E-mail: cesservice@hsjustice.com

                        S. RAFE FOREMAN
                        State Bar No. TX 07255200
                        E-mail: SRFservice@hsjustice.com

                        HUTCHINSON & STOY
                        505 Pecan Street, Suite 101
                        Fort Worth, Texas 76102
                        Telephone: (817) 820-0100

                        &


                  BY:   /s/ Lewis B. Gardner
                        LEWIS B. GARDNER
                        State Bar No. 00795931
                        E-mail: lgardner@gfemploymentlaw.com
                        ROBERT W. FRANKHOUSER
                        E-mail: rfrankhouser@gfemploymentlaw.com

                        GARDNER FRANKHOUSER, LLP
                        7418 Brighton Road, Suite 211
                        Pittsburgh, Pennsylvania 15202
                        Telephone: (412) 903-7720

                        Pro Hac Vice Application Pending

                        ATTORNEYS-IN-CHARGE FOR PLAINTIFFS




                            14
Case 7:20-cv-00023 Document 1 Filed 01/27/20 Page 15 of 16




             EXHIBIT A
Case 7:20-cv-00023 Document 1 Filed 01/27/20 Page 16 of 16
